Case 2:19-cv-13529-MLCF-MBN Document17 Filed 02/27/20 Page 1 of 7

MICHAEL WRIGHT |

Plaintiff

VERSUS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

*

U.S. DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

FILED

 

 

FEB 27 2020 [

a

 

 

CITY OF HARAHAN fet al. CAROLL. MICHEL *

Defendants

CLERK *

*

KRKEKEKRKEKEKEEKRREEREKKEEKRRKERRERERERERERRRREREE

 

CIVIL ACTION NO. 19-13529

SECT: _F_ , MAG.: _5

PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT'S

MOTION TO DISMISS

MAY IT PLEASE THE COURT:

Chief Kerry Najolia (Najolia’) of the East Jefferson Levee District Police

Department and Southeast Louisiana Flood Protection Authority “SLFPA”), the

Defendant’s, Attorney, Mark E. Hanna, filed a motion to dismiss based upon the

claims that the Compliant filed by Wright fail to state a claim under FRCP 12(b)(6).

Michael Wright (Wright”) respectfully submits this Memorandum in Opposition to

the Defendant’s Motion to Dismiss.

I. INTRODUCTION

Mark Hanna. Attorney for Najolia and SLFPA claims that the initial

complaint filed by Wright fails to state specific claims against any of the Harahan

cow FOC
meme PFOCESS
mtn Dittd.
vee ERM ED

Mma,

 

TT RR,

 

 
Case 2:19-cv-13529-MLCF-MBN Document17 Filed 02/27/20 Page 2 of 7

Defendants and is based solely on conclusory statements. The factual allegations
made in Wright’s complaint were. by design. the grounds for the court's jurisdiction,
a summary statement of the events during which several claims were made, and the
relicf sought which are guided under Federal Rules of Civil Procedure Rule 8(a).
The claims asserted in Wright’s complaint can be substantiated while under
adjudication with this court. These claims are made in good faith under the scrutiny
of common sense. The Motion to Dismiss which was filed by Mr. Hanna on behalf of
the Najolia and SLFPA is nothing more than an attempt to hurriedly gain a
dismissal without responding to any of the allegations listed in the Complaint

submitted by Wright.

I]. DEFENDANT'S ALLEGATIONS AND RESPONSE

Mr. Hanna states, “Wright alleges he was interview for a position with the
East Jefferson Levee District (EJLD”) Police Department in August 2018...” which
is easily verifiable event and is well within the access of ELJD. Furthermore.
Wright had also since applied in January of 2019, again hearing nothing from

EJLD; Another easily verifiable event within the access of the EJLD.

Wright’s complaint also referenced that Najolia and Tim Walker were
friends, so much so that Walker enlisted Najolia’s assistance with internal
investigations. In a recent civil service hearing. emails were exposed which
documented Najolia and agents with Harahan Police Department discussing a

“game plan” to remove officers in direct violation of Civil Service State law.
Case 2:19-cv-13529-MLCF-MBN Document17 Filed 02/27/20 Page 3 of 7

Wright attempted to meet with Najolia on several occasion through his office,
through Captain Don Juneau. and through direct email from Wright to Najolia.

again easily verifiable information.

Mr. Hanna notes that Wright “offers no additional facts in support” of Wright
being passed over for employment by the East Jefferson Levee District Police while
other officers with significantly less or no experience were hired instead. A simple
list of those individuals hired after February 2018 would easily provide verification

to Wright’s claims.

Mr. Hanna notes that “Wright contends that the actions of Najolia and other
defendants resulted in an inability to secure employment and financial hardships.
No additional facts are offered in support of the conclusory statement.” Najolia
being friends with Walker, Najolia’s external agency participating in internal
investigation for the Harahan Police Department, attending civil service hearings
then supporting Walker throughout, displays a familiar relationship in which
Walker. who submitted a Giglio letter to the 29tt JDC which directly disparages
Wright’s reputation and credibility. Najolia assistance during or after the fact
means he is or was a willing participant. These disparaging remarks were made in
conjunction with Wright's termination and after Wright's reinstatement. these
disparaging comments, which arc false, are still on record and not nullified as
required by law. Thus. leading to a “black balling” situation in which Najolia
participated. There was no logical explanation provided for Wright’s employment
denial with the EJLD and this most assuredly made finding future employment

3
Case 2:19-cv-13529-MLCF-MBN Document17 Filed 02/27/20 Page 4 of 7

within his profession difficult. Wright’s career, retirement prospects, and chosen
profession were denied him through the unlawful acts of the Harahan Police

Department and Najolia and he is still suffering as a result.

Mr. Hanna indicates that the “East Jefferson Levee District Police
Department and the Orleans Levee District Police Department are not juridical
entities susceptible of being sued under Louisiana law.” Wright Complaint names
the Southeast Flood Protection Authority as the managing or governing agency for
the East Jefferson Levee District Police Department and the Orleans Levee District
Police Department. Wright never named the East Jefferson Levee District Police
Department and the Orleans Levee District Police Department in his complaint as
parties to this suit. Every fully marked police unit in the East Jefferson Levee
District Police Department and the Orleans Levee District Police Department fleet
don a sticker which indicated the Southeast Flood Protection Authority is the
governing or managing agency for the East Jefferson Levee District Police

Department and the Orleans Levee District Police Department.

Najolia, who knows or should have known civil service law relative to
investigations. Najolia is the Chief law enforcement officer of the East Jefferson
Levee District Police Department and the Orleans Levee District Police Department
both of which enjoy civil service protection, Nevertheless Najolia is either
uninformed about civil service law making him incompetent or knowingly ignored
civil service law relative to reinstatement. Wright has a Constitutionally protected
right to due process, when Wright exercised that right by requesting a civil service

4
Case 2:19-cv-13529-MLCF-MBN Document17 Filed 02/27/20 Page 5 of 7

hearing, gaining a reinstatement, which immediately deemed all investigation.
discipline, termination, demotion, or other adverse actions an absolute nullity.
Thomas Bronk testified under oath at a recent Harahan civil service hearing that
the Harahan administration threatened him in what he considered “extortion” to
cooperate with an investigation in direct violation of civil service law. According to
Bronk if he did not cooperate they would terminate Bronk’s employment knowing
that he would win at civil service but would have to “deal with the appeals process.
the whole investigation process. going through all the cost of investigation, possible
disciplinary outcome and you'll have to do without income.” Indicating that
Harahan Police Department uses the investigative process improperly and as a
coercive tool. When Najolia participated in this behavior, colluded with Harahan
Police. and did not properly manage his agency he was either plainly incompetent
or he knew or absolutely should have known that his actions violated civil service
law, thus he is not entitled to qualified immunity. Najolia’s conduct violates clearly

established civil service law, more specifically, LRS 40:2531 and LRS 40:2535.

Mr. Hanna also states that. “In the present case. Wright has alleged that he
had a property interest in a job as the EJLD Police Department simply because he
interviewed for the position and feels that he was the best candidate. Wright does
not indicate anywhere that he “feels” anything about this present case. Wright
possesses extensive training, education. and experience relative to police work,
much more than many of the officers hired after February 2018 when Wright

applied to the ELJD through January 2019 when last applied.
Case 2:19-cv-13529-MLCF-MBN Document17 Filed 02/27/20 Page 6 of 7

Ill. CONCLUSION

Mr. Hanna dismissed several easily verifiable facts as allegations and states

that Wright’s complaint failed to properly state the causes of actions. When Najolia

colluded with Walker he became a party to their violations as well as his own.

Wright exercised his Constitutional rights as well as his rights under civil service

and suffered as a result of exercising those rights. Wright prays that this

Memorandum in Opposition to the Defendant’s Motion to Dismiss sufficiently

explains more of the specifics of the claims made by Wright and that this Honorable

court deny Mr. Hanna’s Motion to Dismiss.

Respectfully Submitted,

 
    
 
  

ichaé] Wright
15 Apple Street
Norco, LA 70079

(504) 415-9118
michaelpwright@yahoo.com

 

CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing has been filed with the

Clerk of Court for the United States District Court for the Eastern District of

Louisiana, 500 Poydras Street, New Orleans, Louisiana. I further certify that the

6
Case 2:19-cv-13529-MLCF-MBN Document17 Filed 02/27/20 Page 7 of 7

attorney for the Harahan Defendants has been served with the foregoing via U.S.

Mail at the address listed below and via email on this 27 day of February 2020:

{Si Mark E. Hanna
701 Poydras Street, Suite 4250
New Orleans, Louisiana 70139
mhanna@mblb.com

MN f f-——

Michael P. Wright
